Citation Nr: 1450319	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  09-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for residuals, right (major) shoulder rotator cuff tendonitis, impingement syndrome with acromioclavicular arthritis, currently rated as 30 percent disabling. 

2. Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to March 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida. 

The Veteran presented testimony at a Board hearing in November 2010. A transcript of the hearing is associated with the Veteran's claims folder. In June 2012, the Veteran was informed by letter that the Veterans Law Judge who conducted the hearing was no longer employed at the Board.  He was given the option of having a new hearing and told that if he did not reply to the letter the Board would assume that he did not want another hearing. As the Veteran did not reply, scheduling him for a new hearing is unnecessary. 

The issues of: increased ratings for coronary artery disease and bilateral hearing loss; whether there is new and material evidence to reopen a claim for service connection for a psychiatric disability; service connection for diabetes mellitus; and entitlement to a total disability for individual unemployability (TDIU) (based on all disabilities combined) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required. 


REMAND

The Veteran reported flare ups at the September 2011 VA examination for the right shoulder. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (the Court) held that all VA examinations must comply with 38 C.F.R. § 4.40 regarding functional loss. This means the examiner must be asked to express an opinion on whether pain could significantly limit functional ability during flare ups or when the joint is used repeatedly over a period of time and, if possible, functional loss should be portrayed in degree of additional range of motion loss due to pain on use or during flare ups. 

Per his July 2007 claim, the Veteran is alleging that his service-connected right shoulder disability caused overuse of his left shoulder, which he feels should be service-connected on a secondary basis (see also November 2010 Board hearing transcript). However, the Board is to consider all avenues of entitlement, to include direct service connection. In the September 2011 VA examination report, the examiner stated the service treatment records were "silent for the claimed condition" but a December 1969 service treatment record shows the Veteran injured his left shoulder (an accompanying X-ray was negative). On remand, an opinion should address these records in giving an opinion regarding direct service connection. 

Regarding secondary service connection of the left shoulder, as the September 2011 VA examiner noted, there was an intervening injury between service and the present (see 1973 private records and claim as well as February 1974 VA administrative decision regarding the residuals of a 1973 motor vehicle accident). The examiner should answer the following question: If the Veteran had not been in a motor vehicle accident, would the natural course of the service-connected right shoulder disability have caused the current left shoulder disability? See, Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (The Board is not precluded from asking questions tailored to the facts of a case to obtain a medical opinion). 

Accordingly, the case is REMANDED for the following action:


1. Associate updated VA treatment records with file. 

2. After completing the above development, schedule the Veteran for a new VA examination. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 

The examiner should comment on any symptomatology shown to be present and due to the service-connected right shoulder disability. The examiner should report whether there is additional loss of function lost due to weakened movement, atrophy, excess fatigability, instability, incoordination, flare-ups, or pain. Such additional loss of motion should be expressed in degrees. 

If the examiner is unable to answer these questions, reasons for this inability should be provided. 

3. An examiner should review the file regarding the left shoulder for the purposes of providing an opinion on direct and secondary service connection. The claims folder should be made available for the examiner to review in conjunction with the examination and the examination report should reflect the records were reviewed. 

The examiner should answer all of the following questions:

(a) Is it at least as likely as not (50 percent probability or more) that any left shoulder disability had its onset in service? The examiner should reference the December 1969 service treatment record and negative X-ray. 

(b) If the Veteran had not been in a motor vehicle accident in 1973, would the natural course of the service-connected right shoulder disability have caused the current left shoulder disability due to overuse?  Please explain. 

(c) If the Veteran had not been in a motor vehicle accident in 1973, would the natural course of the service-connected right shoulder disability have aggravated (made permanently worse beyond its natural progression) the current left shoulder disability due to overuse? Again, please explain the answer. If aggravation is identified, the examiner should note the extent of aggravation over the baseline disability, if possible. 

The examiner should reference the May 1972 VA examination showing no left shoulder complaints, the November 1979 and July 1987 Social Security Administration evaluations showing post-service accident residuals, and a February 2008 VA orthopedic record showing bursitis impingement of the left shoulder which X-rays demonstrating minimal spurring of the acromioclavicular joints. 

4. Readjudicate the claims. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response. 

The Veteran is placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination. See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014). 



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014). 

